UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6960



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMJADIA PORTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-37, CA-00-679-7)


Submitted:   October 24, 2001             Decided:   November 7, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emjadia Porter, Appellant Pro Se. Karen Breeding Peters, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emjadia Porter seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and his motion for reconsideration.     Porter challenged his con-

viction and sentence under Apprendi v. New Jersey, 530 U.S. 466

(2000).    Because Apprendi is not retroactively applicable to cases

on collateral review, the district court properly denied relief on

this claim.    United States v. Sanders, 247 F.3d 139, 151 (4th Cir.

2001), pet. for cert. filed (Oct. 9, 2001) (No. 01-6715).   We find

that the district court properly found that Porter’s remaining

claim was successive.   In re Taylor, 171 F.3d 185, 187-88 (4th Cir.

1999).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2